DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 22 August 2022 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 22 August 2022.  
Claims 1–8 and 10–19 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome any rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
van de Ruit, in view of Ethereum and Hsieh
Claims 1–2, 4–8, and 10–19 are rejected under 35 U.S.C. § 103 as being unpatentable over van de Ruit et al. (US 11,139,979 B2) (“van de Ruit”), in view of Ethereum (Document U cited on PTOL-892 mailed 23 May 2022) and Hsieh et al. (US 9,569,253 B1) (“Hsieh”).
As per claim 1, van de Ruit discloses a method for processing an account of a blockchain network, executed by a block generation node, comprising:
obtaining an account transaction request associated with a chain account (at least 2:9–37; 6:22–23, blockchain may be “Ethereum blockchain”; see also 7:44–45, “a smart contract for the Ethereum blockchain”; an “associated” “chain account” is inherent to van de Ruit’s “creation transaction” and/or “activation transaction” on Ethereum blockchain (see Ethereum, p. 1 of 8, “contract account” and “[a] contract … has associated code”)), wherein, the chain account is an account belonging to the blockchain (at least 2:9–37; see also Ethereum, p. 1 of 8, compare externally owned account to contract account) and is configured to manage a medium used for a transaction in the blockchain (inherent to chain account on Ethereum blockchain, e.g., see Ethereum, p. 2 of 8, “having direct control over their own ether balance and their own key/value store to store their permanent state”), 
the account transaction request is initiated by a blockchain node (8:22–23; 8:50–53) and configured to request to establish the chain account (establishing a chain account or contract account is inherent to van de Ruit’s “creation transaction” on Ethereum blockchain (see Ethereum, p. 1 of 8, showing that an Ethereum contract has a “contract account” with its associated code, Ether balance, etc.)), change the chain account or to perform element operation in the chain account (changing the chain account or performing element operation in the chain account is inherent to van de Ruit’s “activation transaction” on Ethereum blockchain (see Ethereum, p. 2 of 8, “amount of wei to transfer from the sender to the recipient” “value, representing the fee the sender is willing to pay,” p. 1 of 8, “contract account” has “Ether balance,” and p. 2 of 8, contracts “having direct control over their own ether balance and their own key/value store to store their permanent state”));
obtaining an account smart contract from the account transaction request, and writing the account smart contract into a block (at least 2:9–37; 10:17–19), 
wherein, the account smart contract is configured to perform operation on a chain element in the chain account when executed, the chain element is a media used for transferring in the chain account (contract configured to perform operation on a chain element, e.g.., Ether, is inherent to van de Ruit’s “contract” on Ethereum blockchain (see Ethereum, p. 2 of 8, “amount of wei to transfer from the sender to the recipient” “value, representing the fee the sender is willing to pay,” p. 1 of 8, “contract account” has “Ether balance,” and p. 2 of 8, contracts “having direct control over their own ether balance and their own key/value store to store their permanent state”)).
wherein obtaining the account transaction request associated with the chain account comprises: obtaining a proposal transaction request for creating the chain account (creating a chain account or contract account is inherent to van de Ruit’s “creation transaction” on Ethereum blockchain (see Ethereum, p. 1 of 8, showing that an Ethereum contract has a “contract account” with its associated code, Ether balance, etc.)), changing the chain account, or operating the chain account (changing the chain account or performing element operation in the chain account is inherent to van de Ruit’s “activation transaction” on Ethereum blockchain (see Ethereum, p. 2 of 8, “amount of wei to transfer from the sender to the recipient” “value, representing the fee the sender is willing to pay,” p. 1 of 8, “contract account” has “Ether balance,” and p. 2 of 8, contracts “having direct control over their own ether balance and their own key/value store to store their permanent state”));
inherent to van de Ruit’s “creation transaction” and/or “activation transaction” on Ethereum blockchain (see Ethereum, p. 1 of 8, “contract account” and “[a] contract … has associated code”); 8:22–23; 8:50–53).
Ethereum also teaches a message sent from a contract currently executing code to another contract, the message including an amount of wei (media) to transfer alongside the message to the contract address (pp. 2–3 of 8), which reads on “account smart contract is configured to perform operation on a chain element in the chain account when executed, the chain element is a media used for transferring in the chain account,” as claimed.
Therefore, even if not inherent, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify the contract of van de Ruit to be configured to perform operation on a chain element in the chain account when executed, the chain element is a media used for transferring in the chain account, as additionally taught by Ethereum (noted directly above). One would have been motivated to do so in order for the contract of van de Ruit to execute a call or delegatecall opcode to leverage functionality of another contract (see Ethereum, pp. 2–3).
Furthermore, van de Ruit does not expressly disclose that the request is “in response to a set proportion of nodes in the blockchain being approval of the proposal transaction request,” as claimed.
Hsieh teaches initiating a proposal transaction request is in response to a set proportion of nodes in a blockchain being approval of the proposal transaction request (11:19–23; 12:24–36).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the consensus protocol of Hsieh for the consensus protocol of van de Ruit. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
As per claim 2, van de Ruit/Ethereum/Hsieh teach the method of claim 1, wherein obtaining the account transaction request associated with the chain account comprises:
obtaining a transaction request of a basic chain, initiated by a node for creating a parallel chain, as the account transaction request, wherein, the transaction request of the basic chain comprises disposition data of the parallel chain needs to be created, a specified output account and the chain account bound by the parallel chain (van de Ruit, at least 2:9–37, 12:63–13:6; note: contents of the request represent nonfunctional descriptive data).
As per claim 4, van de Ruit/Ethereum/Hsieh teach the method of claim 1, wherein in response to the set proportion of nodes in the blockchain being approval of the proposal transaction request, the method further comprises one of:
changing by the block generation node, the account smart contract specified in the proposal transaction request (van de Ruit, 6:56–57, 6:66–67); and
generating a new account smart contract based on the proposal transaction request.
As per claim 5, van de Ruit and Ethereum teach the method of claim 1, wherein an address of the chain account is a natural semantic field (note: the wherein clause description of the address as a “natural semantic field” represents a nonfunctional description of an address with respect to the steps performed, and is therefore the wherein clause is not accorded any patentable weight).
As per claim 6, van de Ruit/Ethereum/Hsieh teach the method of claim 1. van de Ruit does not expressly disclose wherein the account smart contract is configured to perform the operation on the chain element in the chain account when executed, and the operation comprises at least one of: inputting chain elements circulating in a basic chain by other account into the chain account; and transferring the chain element in the chain account into other account in the blockchain based on a rule stipulated in the account smart contract.
However, Ethereum teaches wherein an account smart contract is configured to perform an operation on a chain element in a chain account when executed, and the operation comprises at least one of: inputting chain elements circulating in a basic chain by other account into the chain account (Ethereum, p. 2 of 8, “amount of wei to transfer from the sender to the recipient” “value, representing the fee the sender is willing to pay,” p. 1 of 8, “contract account” has “Ether balance,” and p. 2 of 8, contracts “having direct control over their own ether balance and their own key/value store to store their permanent state”); and transferring the chain element in the chain account into other account in the blockchain based on a rule stipulated in the account smart contract.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify van de Ruit/Ethereum/Hsieh to include operation taught by Ethereum in order to allocate a fee for transaction execution, as in Ethereum.
As per claim 7, van de Ruit/Ethereum/Hsieh/Bathen further meet the method of claim 6, wherein the rule stipulated in the account smart contract comprises at least one of: allocating a setting number of chain elements for a setting number of block generation nodes in historic blocks based on a hashrate contribution rule; and allocating a setting number of chain elements for nodes in the blockchain network based on an average rule (note: claim seven further limits second alternative limitation of claim 6, however, prior art meets the first alternative limitation and is therefore sufficient).
Claims 8–19 contain language similar to claims as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 8–19 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
van de Ruit, Ethereum, and Hsieh, in view of Bathen
Claims 3, 6–7, and 11–19 are rejected under 35 U.S.C. § 103 as being unpatentable over van de Ruit, Ethereum, and Hsieh, in view of Bathen et al. (US 11,030,681 B2) (“Bathen”).
As per claim 3, van de Ruit and Ethereum teach the method of claim 2, at the same time of obtaining the account smart contract from the account transaction request and writing the account smart contract into the block, further comprising: executing the account smart contract (van de Ruit at least 8:30–46; 10:17–19).
van de Ruit does not expressly disclose transferring a basic chain element in the specified output account into the chain account.
Bathen teaches transferring a basic chain element in a specified output account into a chain account (8:33–36).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify van de Ruit/Ethereum/Hsieh to include the transferring taught by Bathen in order to use the secondary chain of van de Ruit as an intermediary chain, as in Bathen. 
As per claim 6, van de Ruit/Ethereum/Hsieh teach the method of claim 1. van de Ruit/Ethereum/Hsieh may not expressly disclose wherein the account smart contract is configured to perform the operation on the chain element in the chain account when executed, and the operation comprises at least one of: inputting chain elements circulating in a basic chain by other account into the chain account; and transferring the chain element in the chain account into other account in the blockchain based on a rule stipulated in the account smart contract.
However, Bathen teaches wherein an account smart contract is configured to perform an operation on a chain element in a chain account when executed, and the operation comprises at least one of: inputting chain elements circulating in a basic chain by other account into the chain account (8:33–36); and transferring the chain element in the chain account into other account in the blockchain based on a rule stipulated in the account smart contract.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify van de Ruit/Ethereum/Hsieh to include operation taught by Bathen in order to use the secondary chain of van de Ruit as an intermediary chain, as in Bathen.
As per claim 7, van de Ruit/Ethereum/Hsieh/Bathen further meet the method of claim 6, wherein the rule stipulated in the account smart contract comprises at least one of: allocating a setting number of chain elements for a setting number of block generation nodes in historic blocks based on a hashrate contribution rule, wherein the hashrate contribution rule is configured to measure a weight value of each node providing the hashrate; and allocating a setting number of chain elements for nodes in the blockchain network based on an average rule (note: claim seven further limits second alternative limitation of claim 6, however, prior art meets the first alternative limitation and is therefore sufficient).
Claims 11–19 contain language similar to claims as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 11–19 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685